          Case 7:18-cv-07910-KMK Document 27 Filed 04/10/20 Page 1 of 2
                                          U.S. Department of Justice
         '------ - - --    ----- -              -      -      -   ~   --

                                                     United States Attorney
                                                     Southern District ofNew York


                               n
                               u
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       April 10, 2020

ViaECF
Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States ofAmerica v. Heinz Gentges, 18 Civ. 7910 (KMK) (PED)

Dear Judge Karas:

        This Office represents the United States of America, the plaintiff in the above-referenced
action against defendant Heinz Gentges to collect civil penalties assessed against Gentges for his
willful failure to file the required report of foreign financial accounts commonly known as the
"FBAR," pursuant to the Bank Secrecy Act, 31 U.S.C. §§ 5314 and 5321.

        I write respectfully seeking to confirm whether the case management conference
currently scheduled for April 14, 2020, at 10:30 a.m., has been canceled, or alternatively, to
request that it be adjourned sine die .

        The date of the next case management conference was set by order signed on January 13,
2020. See Dkt. No. 24. Since that time, on March 27, 2020, the Court set a schedule for the
parties' summary judgment motions, which are to be fully briefed by mid-June 2020. See Dkt.
No. 26.

        Accordingly, the government respectfully seeks to confirm whether the April 14
conference has been canceled, in light of the intervening establishment of the summary judgment
schedule. If the conference remains on the Court's calendar, because such a conference appears
to be unnecessary at this time, the government respectfully requests that the conference be
adjourned sine die.

       Defendant's counsel consents to this request.

       Thank you for your consideration of this matter.


                                                                                  /1,I   o?odo
                                                                                           .

                                                                                  hOLJ IJ_u_/h
              Case 7:18-cv-07910-KMK Document 27 Filed 04/10/20 Page 2 of 2

-------------------------------------
                                                                                   Page2
                                                                                     ,_ _ _ _ _ __


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York

                                         By:    Isl Samuel Dolinger
                                               SAMUEL DOLINGER
                                               Assistant United States Attorney
                                               86 Chambers Street, 3rd Floor
                                               New York, New York 10007
                                               Tel.: (212) 637-2677
                                               E-mail: samuel.dolinger@usdoj.gov
     cc: Counsel of record (via ECF)
